Case 1:19-cv-02818-DDD-KLM Document 68 Filed 08/05/20 USDC Colorado Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-cv-02818-DDD-KLM

  CAROL NICHOLS, on behalf of herself and similarly situated employees,

          Plaintiff,

  v.

  DENVER HEALTH AND HOSPITAL AUTHORITY,

       Defendant.
  _____________________________________________________________________

                              MINUTE ORDER
  _____________________________________________________________________
  ENTERED BY MAGISTRATE JUDGE KRISTEN L. MIX

          This matter is before the Court on Defendant’s Emergency Motion to Temporarily
  Restrict (ECF No. 62 and Attachments) [#63] (the “Motion”). Plaintiff filed a Response
  [#64] in opposition to the Motion [#63]. Defendant asks the Court to immediately restrict
  two documents recently filed by Plaintiff on the electronic docket, as listed below, because
  they contain confidential materials protected by the Protective Order [#34] entered by the
  Court on March 17, 2020. Defendant asks until August 10, 2020, in which to file a motion
  to restrict addressing the requirements listed in D.C.COLO.LCivR 7.2(c). While the Court
  makes no final finding on this issue, the Court’s review of the Motion [#63], the Protective
  Order [#34], and the documents which Defendant seeks to have restricted indicates that
  these documents may contain information protected by the Protective Order [#34]. Thus,
  the Court directs that these documents be immediately placed under restriction pending
  adjudication of any motion to restrict filed by Defendant by August 10, 2020. Accordingly,

          IT IS HEREBY ORDERED that the Motion [#63] is GRANTED.

         IT IS FURTHER ORDERED that the Clerk of the Court is directed to place the
  following documents UNDER RESTRICTION at LEVEL 1:1

          (1) Plaintiff’s Response to DHHA’s Motion for Sanctions [#62]; and

          (2) Plaintiff’s Exhibit 1 [#62-1].


          1
          Level 1, the least restrictive, limits access to the documents to the parties and the Court.
   See D.C.COLO.LCivR 7.2.

                                                  -1-
Case 1:19-cv-02818-DDD-KLM Document 68 Filed 08/05/20 USDC Colorado Page 2 of 2




          IT IS FURTHER ORDERED that, after conferral with opposing counsel pursuant to
  D.C.COLO.LCivR 7.1(a), Defendant shall file a motion to restrict pursuant to
  D.C.COLO.LCivR 7.2 no later than August 10, 2020.2 Failure to timely file a motion to
  restrict will result in the Court removing all restriction from these documents without further
  warning. If the motion to restrict is opposed, the parties may complete briefing in
  accordance with the parameters set by D.C.COLO.LCivR. 7.1(d).3 The parties should
  strongly consider where redaction may be appropriate instead of full restriction of these
  documents. See D.C.COLO.LCivR 7.2(c)(4).


         Dated: August 5, 2020




         2
           This is the same deadline the Court set for Defendant to file a motion to restrict in
  connection with other documents filed in this matter. Minute Order [#61].
         3
           Although Plaintiff opposes this Motion [#63], the Court notes that the restrictions imposed
  here are temporary. Plaintiff may renew any arguments pertaining to the permanent restriction of
  these documents in her opposition, if any, to Defendant’s motion to restrict due August 10, 2020.

                                                  -2-
